Title: From Benjamin Franklin to Richard Bache, 10 December 1781
From: Franklin, Benjamin
To: Bache, Richard


Dear Son,
Passy, Nov. [i.e., December] 10. 1781
The Bearer Count Beniousky, a Hungarian Gentleman of Distinction, goes to America with some Intention of settling there, if he shall find the Country agreable. He is much esteemed by Persons of Consideration here, and I earnestly recommend him to your Civilities. I have ordered Claret to you by various Opportunities, and hope some of it will be arriv’d before you receive this. I have heard lately from Benny, who was well. I am ever, Your
Mr Bache
